       Case 1:20-cr-00239-TSE Document 24 Filed 10/09/20 Page 1 of 1 PageID# 97




                             UNITED STATES DISTRICT COURT
                                     * Arraignment *

Date: 10/09/2020                                  Case No.: 1:20-cr-00239-TSE-1

Court Time: 02:01 p.m. – 02:31 p.m. (00:30)


UNITED STATES OF AMERICA v. ALEXANDA AMON KOTEY (1)
                            EI SHAFEE ELSHEIKH (2)

PRESENT:             Honorable T.S. Ellis, III, U. S. District Judge

                     COURTROOM DEPUTY:                  Tanya Randall
                     COURTROOM REPORTER:                Patricia Kaneshiro-Miller
                     ASST. U.S. ATTORNEY:               Raj Parekh, John Gibbs,
                                                        Dennis Fitzpatrick, Aidan Grano
                     COUNSEL FOR DEFT:                  Barry Coburn, Marc Eisenstein, Brooke
                                                        Rupert, Kenneth Troccoli (1)
                                                        Nina Ginsberg, Edward MacMahon (2)

PROCEEDINGS:

[ X ] Defendant(s) is arraigned and specifically advised of rights.

[ X ] Defendant(s) waives reading of indictment – WFA

[ X ] Defendant(s) pled NG and demanded trial by jury

[ X ] Defendant (2) waived Speedy Trial. Waiver provided in open court.

       Government advised that the parties have agreed to set this matter for a Status
        Conference after 1/9/2021 preferably on 1/15/2021 if the Court finds case is complex
        and speedy is tolled -GRANTED.

       Court finds case is a complex matter.

       Government to provide the speedy trial order.

       Status Conference set for Friday, January 15, 2021 at 9:00 a.m.



Defendant(s)[ X ] Remanded [        ] Continued on Bond [ ] Released on          Bond –
                                                      see Order Setting Conditions of Release
